EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, a value of [(T/B) ÷ W] is in a range of 0.84 to 1.94, where T represents a depth of the groove, B represents a distance from a bottom part of the groove to the bottom surface, and W represents a radial width of the annular elastic body.
Claims 2-8 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 9 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, a value of [(T/B) ÷ W] is in a range of 0.84 to 1.94, where T represents a depth of the groove, B represents a distance from a bottom part of the groove to the bottom surface, and W represents a radial width of the annular elastic body.
Independent claim 10 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an optical device configured to drive an optical member by a vibration wave motor, the vibration wave motor comprising, inter alia, a value of [(T/B) ÷ W] is in a range of 0.84 to 1.94, where T represents a depth of the groove, B represents a distance from a bottom part of the groove to the bottom surface, and W represents a radial width of the annular elastic body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





27 July 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837